1
2
                                                                     JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                  Case No. 5:16-cv-0087-JFW (KES)
11   BENJAMIN M.,
12                Plaintiff,
                                                             JUDGMENT
13          v.
14   NANCY BERRYHILL, Acting
15   Commissioner of Social Security,
16                Defendant.
17
18         IT IS HEREBY ADJUDGED that, pursuant to the Order Adopting the
19   Findings, Conclusions, and Recommendations of the United States Magistrate
20   Judge, the decision of the Commissioner of the Social Security Administration is
21   affirmed and this action is dismissed with prejudice.
22
23   DATED: October 23, 2018
24
25                                          ____________________________________
                                            JOHN F. WALTER
26                                          UNITED STATES DISTRICT JUDGE
27
28
